DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 7/20/2022. Claims 1 and 9 have been amended. Claims 2 and 10 are cancelled. Claims 1, 3-9, and 11-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Response to Arguments
	Applicant’s arguments against the prior art rejection of claims 1 and 9 have been fully considered but are moot in light of the new grounds of rejection made in view of Cueves Ramirez et al. (20220116336, effective filing date Jun. 14, 2019), provided in more detail below.

	Applicant’s arguments against the prior art rejection of claim 17 have been fully considered but are not deemed to be persuasive.

	On page 9 of the remarks, applicant contends that Ramakrishnan does not disclose “a prefix is identified for the destination IP address and a corrected destination IP address is corrected based on the prefix and the predictive modeling associated with the prefix”. It appears that examiner has a different interpretation of Ramakrishnan. Fig 5 IP header 310 of Ramakrishnan is interpreted as the claimed destination IP address, and Fig 5 FEC 360 of Ramakrishnan is interpreted as the claimed prefix. Ramakrishnan in Col 9 lines 5-13 discloses that when a bit error has occurred in IP header 310, the lost header information can be recovered from FEC 360, and in Col 9 lines 35-51 discloses that FEC techniques use FEC 360 to correct the error in the packet header. The FEC techniques is interpreted as the claimed predictive modeling associated with the prefix. Accordingly, Ramakrishnan discloses the claimed features, and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zopf (20190288792, pub. Sep. 19, 2019), hereinafter “Zopf”, in view of Cueves Ramirez et al. (20220116336, effective filing date Jun. 14, 2019), hereinafter “Ramirez”.

Regarding independent claim 1, Zopf discloses:
A method comprising:
receiving a packet (see Zopf, Fig 1, par. [0014]: The transmitter 101 can transmit wireless radio-frequency signals carrying data packets (or data messages, frames, etc.) to the receiver 102. The receiver 102 can receive the transmitted signals to extract the data packets); …
… correcting one or more errors in the payload of the packet based on predictive modeling associated with the payload type (see Zopf, par. [0020]: because the packet 211 is a corrupted packet of the original packet 201, the receiver 102 can request the transmitter 101 to retransmit a packet of the original packet 201, and see par. [0022]: the receiver 102 can generate a MDP 223 based on the accumulated packet 222.  The MDP 223 may be used as a guess of the original packet 201.  Each of the soft bits in the accumulated packet 222 may indicate a confidence level of a corresponding bit in the MDP 223. Accordingly, the receiver 102 can determine a guess of the correct bit in the MDP 223 at a corrupted bit location, and see par. [0024]: the receiver 102 can request more than one retransmissions of the original packet 201 to collect more useful information to determine the locations of bit errors in the received corrupted packets. The receiver 102 can generate an accumulated packet 232 based on the packet 211, the received retransmitted packets 221 and 231, and see par. [0025]: the receiver 102 can generate a MDP 233 based on the accumulated packet 232. Accordingly, the receiver 102 can determine a guess of the correct bit in the MDP 223 at a corrupted bit location, and see par. [0014]: signals carrying data packets (or data messages, frames, etc.)); and
forwarding the packet with the one or more corrected errors to a destination computing node for the packet (see Zopf, Fig 4A, par. [0041]: The method 400 proceeds to block 410 to determine whether the MDP is correct, and see par. [0042]: If the answer at block 410 is "YES" indicating that the MDP is correct, the method 400 proceeds to block 414, where the corrected packet is insert into playout buffer).

Zopf does not explicitly disclose:
… determining whether a payload type associated with a payload of the packet comprises a text payload type, an image payload type, or video content payload type; …
	
	However, Ramirez discloses:
… determining whether a payload type associated with a payload of the packet comprises a text payload type, an image payload type, or video content payload type (see Ramirez, Fig 1 par. [0096] – [0098]: the network 100 identifies the activity by inspecting network communications traversing the network 100, by assessing the payload data type, format and/or content (e.g. whether it is video, sound, voice, text, image, etc.)); …

Zopf and Ramirez are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zopf in which a transmitter can transmit data packets to a receiver, with the feature of assessing the payload data type (e.g. whether it is video, sound, voice, text, image, etc.) as disclosed by Ramirez, with the motivation of improving the fairness amongst network users, as disclosed by Ramirez in par. [0005].

Regarding claim 5, the combination of Zopf and Ramirez further discloses wherein receiving the packet comprises wirelessly receiving the packet from the first computing node (see Zopf, Fig 1, par. [0014]: The transmitter 101 can transmit wireless radio-frequency signals carrying data packets (or data messages, frames, etc.) to the receiver 102).

Regarding claim 6, the combination of Zopf and Ramirez further discloses wherein the predictive modeling is based at least in part on one or more previously received packets from an originating computer system for the packet (see Zopf, par. [0024]: the receiver 102 can request more than one retransmissions of the original packet 201 to collect more useful information to determine the locations of bit errors in the received corrupted packets. The receiver 102 can generate an accumulated packet 232 based on the packet 211, the received retransmitted packets 221 and 231, and see par. [0025]: the receiver 102 can generate a MDP 233 based on the accumulated packet 232. Accordingly, the receiver 102 can determine a guess of the correct bit in the MDP 223 at a corrupted bit location).

Regarding independent claim 9, Zopf discloses:
A computing apparatus comprising:
a storage system (see Zopf, par. [0049]: Certain embodiments may be implemented as a computer program product that may include instructions stored on a machine-readable medium);
a processing system operatively coupled to the storage system (see Zopf, par. [0049]: These instructions may be used to program a general-purpose or special-purpose processor to perform the described operations); and
program instructions stored on the storage system that, when executed by the processing system (see Zopf, par. [0049]: These instructions may be used to program a general-purpose or special-purpose processor to perform the described operations), direct the computing apparatus to:
receive a packet (see Zopf, Fig 1, par. [0014]: The transmitter 101 can transmit wireless radio-frequency signals carrying data packets (or data messages, frames, etc.) to the receiver 102. The receiver 102 can receive the transmitted signals to extract the data packets); …
… correct one or more errors in the payload of the packet based on predictive modeling associated with the payload type (see Zopf, par. [0020]: because the packet 211 is a corrupted packet of the original packet 201, the receiver 102 can request the transmitter 101 to retransmit a packet of the original packet 201, and see par. [0022]: the receiver 102 can generate a MDP 223 based on the accumulated packet 222.  The MDP 223 may be used as a guess of the original packet 201.  Each of the soft bits in the accumulated packet 222 may indicate a confidence level of a corresponding bit in the MDP 223. Accordingly, the receiver 102 can determine a guess of the correct bit in the MDP 223 at a corrupted bit location, and see par. [0024]: the receiver 102 can request more than one retransmissions of the original packet 201 to collect more useful information to determine the locations of bit errors in the received corrupted packets. The receiver 102 can generate an accumulated packet 232 based on the packet 211, the received retransmitted packets 221 and 231, and see par. [0025]: the receiver 102 can generate a MDP 233 based on the accumulated packet 232. Accordingly, the receiver 102 can determine a guess of the correct bit in the MDP 223 at a corrupted bit location, and see par. [0014]: signals carrying data packets (or data messages, frames, etc.)); and
forward the packet with the one or more corrected errors to a destination computing node for the packet (see Zopf, Fig 4A, par. [0041]: The method 400 proceeds to block 410 to determine whether the MDP is correct, and see par. [0042]: If the answer at block 410 is "YES" indicating that the MDP is correct, the method 400 proceeds to block 414, where the corrected packet is insert into playout buffer).

Zopf does not explicitly disclose:
… determine whether a payload type associated with a payload of the packet comprises a text payload type, an image payload type, or video content payload type; …
	
	However, Ramirez discloses:
… determine whether a payload type associated with a payload of the packet comprises a text payload type, an image payload type, or video content payload type (see Ramirez, Fig 1 par. [0096] – [0098]: the network 100 identifies the activity by inspecting network communications traversing the network 100, by assessing the payload data type, format and/or content (e.g. whether it is video, sound, voice, text, image, etc.)); …

Zopf and Ramirez are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zopf in which a transmitter can transmit data packets to a receiver, with the feature of assessing the payload data type (e.g. whether it is video, sound, voice, text, image, etc.) as disclosed by Ramirez, with the motivation of improving the fairness amongst network users, as disclosed by Ramirez in par. [0005].

Regarding claim 13, the combination of Zopf and Ramirez further discloses wherein receiving the packet comprises wirelessly receiving the packet from the first computing node (see Zopf, Fig 1, par. [0014]: The transmitter 101 can transmit wireless radio-frequency signals carrying data packets (or data messages, frames, etc.) to the receiver 102).

Regarding claim 14, the combination of Zopf and Ramirez further discloses wherein the predictive modeling is based at least in part on one or more previously received packets from an originating computer system for the packet (see Zopf, par. [0024]: the receiver 102 can request more than one retransmissions of the original packet 201 to collect more useful information to determine the locations of bit errors in the received corrupted packets. The receiver 102 can generate an accumulated packet 232 based on the packet 211, the received retransmitted packets 221 and 231, and see par. [0025]: the receiver 102 can generate a MDP 233 based on the accumulated packet 232. Accordingly, the receiver 102 can determine a guess of the correct bit in the MDP 223 at a corrupted bit location).

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zopf (20190288792, pub. Sep. 19, 2019), in view of Cueves Ramirez et al. (20220116336, effective filing date Jun. 14, 2019), hereinafter “Ramirez”, and further in view of Dawson (6625764, patented Sep. 23, 2003), hereinafter “Dawson”.

Regarding claim 3, the combination of Zopf and Ramirez discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Zopf and Ramirez does not disclose:
generating a new checksum for the packet with the corrected one or more errors;
adding the new checksum to the packet; and
wherein forwarding the packet with the one or more corrected errors comprises forwarding the packet with the one or more corrected errors and the new checksum.

However, Dawson discloses:
generating a new checksum for the packet with the corrected one or more errors (see Dawson, Fig 2, Col 5 lines 46-54: When the MAC module 102 receives the packet 16, it performs error detection based on the CRC field 18 in the packet 16. Packets that pass the CRC check are forwarded through a switch fabric 106 and remarking process.  A data or service remarking module 108 performs a known transformation of the packet 16 as the transformed data is forwarded to the MAC module 104, which generates the outbound packet 20, with the new CRC field 22 based on the content of the new packet 20);
adding the new checksum to the packet (see Dawson, Col 5 lines 46-54: A data or service remarking module 108 performs a known transformation of the packet 16 as the transformed data is forwarded to the MAC module 104, which generates the outbound packet 20, with the new CRC field 22 based on the content of the new packet 20); and
wherein forwarding the packet with the one or more corrected errors comprises forwarding the packet with the one or more corrected errors and the new checksum (see Dawson, Col 5 lines 46-54: A data or service remarking module 108 performs a known transformation of the packet 16 as the transformed data is forwarded to the MAC module 104, which generates the outbound packet 20, with the new CRC field 22 based on the content of the new packet 20).

Zopf, Ramirez, and Dawson are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zopf and Ramirez, with the feature of Dawson as described above, with the motivation to implement a comprehensive testing procedure, as disclosed by Dawson in Col 3 lines 9-11.

	Claim 11 is rejected according to the same reasons given above for claim 3. 

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zopf (20190288792, pub. Sep. 19, 2019), in view of Cueves Ramirez et al. (20220116336, effective filing date Jun. 14, 2019), hereinafter “Ramirez”, and further in view of Wang (20160149724, pub. May 26, 2016), hereinafter “Wang”.

Regarding claim 4, the combination of Zopf and Ramirez discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Zopf and Ramirez does not disclose wherein receiving the packet comprises receiving the packet in an encapsulated packet from an edge gateway.

However, Wang discloses wherein receiving the packet comprises receiving the packet in an encapsulated packet from an edge gateway (see Wang, par. [0102]: The packet forwarding module 93 may receive a data packet sent by an edge device in a remote site network via an EVI link, forward the data packet according to an entry found in the MAC forwarding table, or broadcast the data packet in a local VLAN, perform EVI encapsulation on the data packet and send the encapsulated data packet to a layer-2 gateway device).

Zopf, Ramirez, and Wang are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zopf and Ramirez, with the feature of Wang as described above, with the motivation to provide flexible layer-2 interconnections for distributed physical sites, as disclosed by Wang in par. [0002].

Claim 12 is rejected according to the same reasons given above for claim 4.

Claims 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zopf (20190288792, pub. Sep. 19, 2019), in view of Cueves Ramirez et al. (20220116336, effective filing date Jun. 14, 2019), hereinafter “Ramirez”, and further in view of Jonsson (6754231, patented Jun. 22, 2004).

Regarding claim 7, the combination of Zopf and Ramirez discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Zopf and Ramirez does not disclose:
receiving a second packet from a second computing node;
identifying one or more errors in a header of the second packet;
correcting the one or more errors m the header based on predictive modeling for the header; and
forward the second packet with the one or more corrected errors for the header to a destination computing node identified for the second packet.

However, Jonsson discloses:
receiving a second packet from a second computing node (see Jonsson, Fig 6, Col 6 lines 19-22: radio receiver 64 can receive from a radio link a received version 40' of a transmitted packet such as shown at, 40 in FIG. 4);
identifying one or more errors in a header of the second packet (see Jonsson, Fig 7, Col 6 lines 34-39: a header reconstructor 72 receives the received version I' of any additional compressed header information I that may have been included in the original compressed header (see, e.g., FIG. 5), and see Col 6 lines 53-57: the checksum generator 73 and comparator 74 form a verification apparatus that uses the received checksum version 52' to verify or deny the correctness of the header guess at 71);
correcting the one or more errors in the header based on predictive modeling for the header (see Jonsson, Col 6 lines 43-51: The header guess 71 is applied to a checksum generator 73 which produces therefrom a checksum at 76.  A comparator 74 then compares the generated checksum 76 to the received version 52' of the original checksum (see, e.g., 52 in FIG. 5).  If the generated and received checksums match, then comparator output 77 is activated to operate a connecting unit 75 which provides the header guess 71 to the received header information input 61 of the communications application 65 (see FIG. 6)); and
forward the second packet with the one or more corrected errors for the header to a destination computing node identified for the second packet (see Jonsson, Col 6 lines 43-51: If the generated and received checksums match, then comparator output 77 is activated to operate a connecting unit 75 which provides the header guess 71 to the received header information input 61 of the communications application 65 (see FIG. 6), and see Col 6 lines 24-28: The received payload version 42' is provided to a payload processor 68 that can provide corresponding received payload information at 62 to a packet data communications application 65). 

Zopf, Ramirez, and Jonsson are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zopf and Ramirez, with the feature of Jonsson as described above, with the motivation to provide better header compression efficiency, as disclosed by Jonsson in Col 3 lines 45-46.

Claim 15 is rejected according to the same reasons given above for claim 7.

Regarding claim 16, the combination of Zopf and Ramirez discloses all the claimed limitations as set forth in the rejection of claim 9 above.

The combination of Zopf and Ramirez does not disclose:
receive a second packet;
identify one or more errors in a header of the second packet;
determine one or more corrections for the header based on predictive modeling for the header;
calculate one or more checksums based on the one or more correction for the header;
compare the one or more checksums to one or more second checksums identified in the second packet; and
when the one or more checksums match the one or more second checksums, forward the second packet with the one or more corrections for the header to a destination computing node identified for the second packet.

However, Jonsson discloses:
receive a second packet (see Jonsson, Fig 6, Col 6 lines 19-22: radio receiver 64 can receive from a radio link a received version 40' of a transmitted packet such as shown at, 40 in FIG. 4);
identify one or more errors in a header of the second packet (see Jonsson, Fig 7, Col 6 lines 34-39: a header reconstructor 72 receives the received version I' of any additional compressed header information I that may have been included in the original compressed header (see, e.g., FIG. 5), and see Col 6 lines 53-57: the checksum generator 73 and comparator 74 form a verification apparatus that uses the received checksum version 52' to verify or deny the correctness of the header guess at 71);
determine one or more corrections for the header based on predictive modeling for the header (see Jonsson, Col 6 lines 43-51: The header guess 71 is applied to a checksum generator 73 which produces therefrom a checksum at 76, and see Col 6 lines 39-42: The reconstructor produces a header guess at 71 based on typically expected differences between header fields of consecutive packets, or based on the received additional information I');
calculate one or more checksums based on the one or more corrections for the header (see Jonsson, Col 6 lines 43-51: The header guess 71 is applied to a checksum generator 73 which produces therefrom a checksum at 76);
compare the one or more checksums to one or more second checksums identified in the second packet (see Jonsson, Col 6 lines 43-51: The header guess 71 is applied to a checksum generator 73 which produces therefrom a checksum at 76.  A comparator 74 then compares the generated checksum 76 to the received version 52' of the original checksum (see, e.g., 52 in FIG. 5).  If the generated and received checksums match, then comparator output 77 is activated to operate a connecting unit 75 which provides the header guess 71 to the received header information input 61 of the communications application 65 (see FIG. 6)); and
when the one or more checksums match the one or more second checksums, forward the second packet with the one or more corrections forward the header to a destination computing node identified for the second packet (see Jonsson, Col 6 lines 43-51: If the generated and received checksums match, then comparator output 77 is activated to operate a connecting unit 75 which provides the header guess 71 to the received header information input 61 of the communications application 65 (see FIG. 6), and see Col 6 lines 24-28: The received payload version 42' is provided to a payload processor 68 that can provide corresponding received payload information at 62 to a packet data communications application 65).

Zopf, Ramirez, and Jonsson are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zopf and Ramirez, with the feature of Jonsson as described above, with the motivation to provide better header compression efficiency, as disclosed by Jonsson in Col 3 lines 45-46.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zopf (20190288792, pub. Sep. 19, 2019), in view of Cueves Ramirez et al. (20220116336, effective filing date Jun. 14, 2019), hereinafter “Ramirez”, and further in view of Kitajima et al. (20150127820, pub. May 7, 2015), hereinafter “Kitajima”.

Regarding claim 8, the combination of Zopf and Ramirez discloses all the claimed limitations as set forth in the rejection of claim 7 above.

The combination of Zopf and Ramirez does not disclose wherein the one or more errors in the header comprise a destination addressing error, and wherein the predictive modeling predicts a destination address based on a prefix identified in association with the destination addressing error.

However, Kitajima discloses wherein the one or more errors in the header comprise a destination addressing error (see Kitajima, par. [0417]: in a case where an IP address not stored in the IP address (second block B) column in FIG. 21 is present among IP addresses included in the communication log TM1b in FIG. 31, the error detection unit 46 estimates that a setting error relating to the IP address occurs), and wherein the predictive modeling predicts a destination address based on a prefix identified in association with the destination addressing error (see Kitajima, par. [0418]: Accordingly, the error detection unit 46 estimates that an error is made during setting of the communication-related information in a server to which the transmission source IP address "12.3.0.142" of the communication log TM1b is set.  In addition, the transmission destination IP address "12.0.3.7" is stored in the IP address (first block A) column of the server-corresponding table TR2 in FIG. 21, and thus the error detection unit 46 estimates that the IP address "12.4.3.7" corresponding to the transmission destination IP address is a correct IP address).

Zopf, Ramirez, and Kitajima are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zopf and Ramirez, with the feature of Kitajima as described above, with the motivation to provide error detection with high accuracy, as disclosed by Kitajima in par. [0046].
 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (6754231, patented Jun. 22, 2004), hereinafter “Jonsson”, in view of Ramakrishnan (6990069, patented Jan. 24, 2006), hereinafter “Ramakrishnan”.

Regarding independent claim 17, Jonsson discloses:
A method comprising:
receiving a packet (see Jonsson, Fig 6, Col 6 lines 19-22: radio receiver 64 can receive from a radio link a received version 40' of a transmitted packet such as shown at, 40 in FIG. 4);
determining one or more corrections for one or more errors in a header of the packet based on predictive modeling for the header (see Jonsson, Fig 7, Col 6 lines 34-39: a header reconstructor 72 receives the received version I' of any additional compressed header information I that may have been included in the original compressed header (see, e.g., FIG. 5), and see Col 6 lines 43-51: The header guess 71 is applied to a checksum generator 73 which produces therefrom a checksum at 76, and see Col 6 lines 39-42: The reconstructor produces a header guess at 71 based on typically expected differences between header fields of consecutive packets, or based on the received additional information I'), …
… calculating one or more checksums based on the one or more corrections (see Jonsson, Col 6 lines 43-51: The header guess 71 is applied to a checksum generator 73 which produces therefrom a checksum at 76);
comparing the one or more checksums to one or more second checksums identified in the packet (see Jonsson, Col 6 lines 43-51: The header guess 71 is applied to a checksum generator 73 which produces therefrom a checksum at 76.  A comparator 74 then compares the generated checksum 76 to the received version 52' of the original checksum (see, e.g., 52 in FIG. 5).  If the generated and received checksums match, then comparator output 77 is activated to operate a connecting unit 75 which provides the header guess 71 to the received header information input 61 of the communications application 65 (see FIG. 6)); and
when the one or more checksums match the one or more second checksums, forward the packet with the one or more corrections to a destination computing node identified for the packet (see Jonsson, Col 6 lines 43-51: If the generated and received checksums match, then comparator output 77 is activated to operate a connecting unit 75 which provides the header guess 71 to the received header information input 61 of the communications application 65 (see FIG. 6), and see Col 6 lines 24-28: The received payload version 42' is provided to a payload processor 68 that can provide corresponding received payload information at 62 to a packet data communications application 65).

Jonsson does not explicitly disclose:
… wherein the one or more errors comprise at least an error for a destination internet protocol (IP) address, and wherein determining the one or more corrections comprises: 
identifying a prefix for the destination IP address; and 
determining a corrected destination IP address based on the prefix and the predictive modeling associated with the prefix; …

However, Ramakrishnan discloses:
… wherein the one or more errors comprise at least an error for a destination internet protocol (IP) address (see Ramakrishnan, Fig 5, Fig 6, Col 9 lines 1-5: Header CRC 350 provides error detection for IP header 310 and TCP header 320. FEC 360 provides forward error correcting capability for IP header 310 and TCP header 320, and see Col 8 lines 36-40: Adding forward error correction capability to the header improves the likelihood that the correct address can be accurately identified, thereby preventing wrongly addressed packets from being incorrectly delivered and from generating incorrect SACKs), and wherein determining the one or more corrections comprises: 
identifying a prefix for the destination IP address (see Ramakrishnan, Col 9 lines 5-13: FEC 360 includes redundant bits from IP header 310 and TCP header 320; for example, FEC 360 can include one redundant bit for every ten bits in IP header 310 and TCP header 320. When header CRC 350 indicates a bit error has occurred in IP header 310 and/or TCP header 320, the lost header information can be recovered from FEC 360, thereby, reconstructing the IP header 310 and/or TCP header 320); and 
determining a corrected destination IP address based on the prefix and the predictive modeling associated with the prefix (see Ramakrishnan, Fig 6 Col 9 lines 35-51: If the packet has a CRC error, the process proceeds to conditional step 120 which tests whether the error is in the packet header by evaluating header CRC 350. If the error is in the packet header, then the process proceeds to step 130 where known FEC techniques use FEC 360 to correct the error in the packet header. The process then proceeds to step 140 where the address of the packet is correct for communication device 40); …

Jonsson and Ramakrishnan are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jonsson, with the feature Header CRC 350 that provides error detection for IP header 310 and TCP header 320, FEC 360 that provides forward error correcting capability for IP header 310 and TCP header 320 where adding forward error correction capability to the header improves the likelihood that the correct address can be accurately identified, thereby preventing wrongly addressed packets from being incorrectly delivered, FEC 360 includes redundant bits from IP header 310 and TCP header 320; for example, FEC 360 can include one redundant bit for every ten bits in IP header 310 and TCP header 320, and when header CRC 350 indicates a bit error has occurred in IP header 310 and/or TCP header 320, the lost header information can be recovered from FEC 360, thereby, reconstructing the IP header 310 and/or TCP header 320, and If the packet has a CRC error, it is tested whether the error is in the packet header by evaluating header CRC 350, in which case known FEC techniques use FEC 360 to correct the error in the packet header and the address of the packet is correct for communication device 40 as disclosed by Ramakrishnan, with the motivation to keep associated overhead costs small while providing forward error correction capability where it can be most effectively utilized, as disclosed by Ramakrishnan in Col 8 lines 41-44.

Regarding claim 18, the combination of Jonsson and Ramakrishnan further discloses:
when the one or more checksums do not match the one or more second checksums, blocking the packet (see Jonsson, Col 6 lines 57-61: After a timeout period elapses without a checksum match, or after a predetermined number of failed checksum comparisons, the comparator 74 can output a fail signal 79 to the communications application 65 indicating that the header information cannot be successfully reconstructed).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (6754231, patented Jun. 22, 2004), in view of Ramakrishnan (6990069, patented Jan. 24, 2006), and further in view of Kitajima (20150127820, pub. May 7, 2015).

Regarding claim 19, the combination of Jonsson and Ramakrishnan discloses all the claimed limitations as set forth in the rejection of claim 17 above.

The combination of Jonsson and Ramakrishnan does not disclose wherein the one or more errors comprise a destination addressing error.

However, Kitajima discloses wherein the one or more errors comprise a destination addressing error (see Kitajima, par. [0417]: in a case where an IP address not stored in the IP address (second block B) column in FIG. 21 is present among IP addresses included in the communication log TM1b in FIG. 31, the error detection unit 46 estimates that a setting error relating to the IP address occurs).

Jonsson, Ramakrishnan, and Kitajima are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jonsson and Ramakrishnan, with the feature of Kitajima as described above, with the motivation to provide error detection with high accuracy, as disclosed by Kitajima in par. [0046].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111